 



Exhibit 10.7
TRADEMARK ASSIGNMENT OF SECURITY
     WHEREAS, Verso Technologies, Inc., a Minnesota corporation (“Company”), has
adopted, used and is using the marks shown in the attached Schedule A (the
“Marks”), for which there are registrations or applications in the United States
Patent and Trademark Office under the numbers shown in the attached Schedule A;
and
     WHEREAS, Company entered into (i) a certain Security Agreement, dated as of
September 20, 2006, among Company, certain subsidiaries of Company and Laurus
Master Fund, Ltd. (“Laurus”) and (ii) a certain Intellectual Property Security
Agreement, dated as of September 20, 2006, among Company, certain subsidiaries
of Company and Laurus (as each may be amended, modified, restated or
supplemented from time to time, collectively, the “Agreements”); and
     WHEREAS, pursuant to the Agreements, Company is granting to Laurus a
security interest in the Marks, the goodwill of the business symbolized by the
Marks, and the registrations and applications therefor.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Company does hereby grant to Laurus a security interest in
and to the Marks, together with the goodwill of the business symbolized by the
Marks, and registrations and applications therefor, which security interest
shall secure all the Obligations as defined in the Agreements and in accordance
with the terms and provisions thereof.
     Company expressly acknowledges and affirms that the rights and remedies of
Laurus with respect to the security interest granted hereby are more fully set
forth in the Agreements.
Dated as of: May 10, 2007

            VERSO TECHNOLOGIES, INC.
      By:   /s/ Martin D. Kidder       Name:  Martin D. Kidder        
Title:  CFO      

            LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director  

 